Exhibit 10.2

 

FORM OF

JOINDER SUPPLEMENT

 

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, New Mountain Finance Holdings, L.L.C., as the borrower (the “Borrower”)
and Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, this Joinder Supplement is being executed and delivered under
Section 2.1(c) of the Third Amended and Restated Loan and Security Agreement,
dated as of October 24, 2017 (as amended, modified, supplemented or restated
from time to time, the “Loan and Security Agreement”), by and among New Mountain
Finance Corporation, as the collateral manager (together with its successors and
assigns in such capacity, the “Collateral Manager”), the Borrower, the
Administrative Agent, Wells Fargo Bank, National Association, as the Swingline
Lender, each of the Lenders from time to time party thereto and Wells Fargo
Bank, National Association, as the Collateral Custodian.  Capitalized terms used
but not defined herein shall have the meaning provided in the Loan and Security
Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Revolving Lender party to the Loan and Security
Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)           Upon receipt by the Administrative Agent of an executed
counterpart of this Joinder Supplement, to which is attached a fully completed
Schedule I and Schedule II, each of which has been executed by the Proposed
Lender, the Borrower and the Administrative Agent, the Administrative Agent will
transmit to the Proposed Lender and the Borrower, a Joinder Effective Notice,
substantially in the form of Schedule III to this Joinder Supplement (a “Joinder
Effective Notice”).  Such Joinder Effective Notice shall be executed by the
Administrative Agent and shall set forth, inter alia, the date on which the
joinder effected by this Joinder Supplement shall become effective (the “Joinder
Effective Date”).  From and after the Joinder Effective Date, the Proposed
Lender shall be a Revolving Lender party to the Loan and Security Agreement for
all purposes thereof.

 

(b)           Each of the parties to this Joinder Supplement agrees and
acknowledges that at any time and from time to time upon the written request of
any other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of this Joinder Supplement.

 

(c)           By executing and delivering this Joinder Supplement, the Proposed
Lender confirms to and agrees with the Administrative Agent and the other
Lenders as follows:  (i) none of the Administrative Agent and the other Lenders
makes any representation or warranty or assumes any responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan and Security Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan and Security
Agreement or any other instrument or document furnished pursuant thereto, or the
Collateral, or the financial condition of the Collateral Manager or the
Borrower, or the performance or observance by the Collateral

 

--------------------------------------------------------------------------------



 

Manager or the Borrower of any of their respective obligations under the Loan
and Security Agreement, any other Transaction Document or any other instrument
or document furnished pursuant thereto; (ii) the Proposed Lender confirms that
it has received a copy of such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Supplement; (iii) the Proposed Lender will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan and
Security Agreement; (iv) the Proposed Lender appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan and Security Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with the Loan and Security
Agreement; and (v) the Proposed Lender agrees (for the benefit of the parties
hereto and the other Lenders) that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan and Security
Agreement are required to be performed by it as a Revolving Lender.

 

(d)           Schedule II hereto sets forth administrative information with
respect to the Proposed Lender.

 

(e)           This Joinder Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

--------------------------------------------------------------------------------



 

SCHEDULE I TO
JOINDER SUPPLEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

 

Re:                             Third Amended and Restated Loan and Security
Agreement, dated as of October 24, 2017 (as amended, modified, supplemented or
restated from time to time, the “Loan and Security Agreement”), by and among New
Mountain Finance Corporation, as the collateral manager, New Mountain Finance
Holdings, L.L.C., as the borrower, Wells Fargo Bank, National Association, as
the administrative agent, Wells Fargo Bank, National Association, as the
swingline lender, each of the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as the Collateral Custodian.

 

Item 1: Date of Joinder Supplement:

 

May 7, 2019

 

 

 

Item 2: Proposed Lender:

 

Fifth Third Bank

 

 

 

Item 3:

 

Commitment - $45,000,000

 

--------------------------------------------------------------------------------



 

Item 4:  Signatures of Parties to Agreement:

 

 

 

FIFTH THIRD BANK, as

 

 

Proposed Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Fifth Third Joinder Effective Notice]

 

--------------------------------------------------------------------------------



 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

 

 

 

 

 

 

 

By: New Mountain Finance Corporation, its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Fifth Third Joinder Effective Notice]

 

--------------------------------------------------------------------------------



 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Fifth Third Joinder Effective Notice]

 

--------------------------------------------------------------------------------